Citation Nr: 1119631	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Validity of an overpayment of compensation benefits in the amount of $3,228.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1943 to November 1945, and from September 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) award action dated in January 2010, which retroactively reduced the veteran's compensation benefits because of the death of his spouse, resulting in an overpayment of $3,228.  The veteran disagreed with the fact that an overpayment was created.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's wife passed away in February 2008, but award action was not taken to reduce his VA compensation due to the loss of the dependent until January 2010, resulting in the creation of an overpayment in the amount of $3,228.  

2.  There is credible evidence that that the Veteran notified the RO, via fax, of his wife's death in February 2008, and that he was unaware that the erroneous payments continued; the erroneous payments were due solely to VA error.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of $3,228 was the result of an erroneous award based solely on VA administrative error.  Such overpayment was not properly created, and the related debt assessed against the veteran is not valid.  38 U.S.C.A. §§ 5112 (West 2002); 38 C.F.R. §§ 3.500(b), 3.500(g) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Information necessary for the instant Board decision on the waiver claim is already in the claims folder, and, in view of the outcome, the veteran is not prejudiced by any deficiencies in notice or development.  See 38 U.S.C.A. §§ 5103, 5103A; Barger v. Principi, 16 Vet.App. 132 (2002); Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Veteran has been in receipt of VA compensation for a number of years, in an amount which previously included an allowance for his dependent spouse.  His wife passed away in February 2008, but VA did not take action to remove the dependent spouse from his award until January 2010.  At that time, the RO removed the dependent spouse from the Veteran's award, effective March 1, 2008, the first day of the month following her death.  See 38 C.F.R. § 3.500(g)(2)(ii) (2010).  This retroactive award resulted in an overpayment in the amount of $3,228.  

The Veteran appealed the validity of the debt, contending that the overpayment was not his fault, because he had notified VA in February 2008 of his wife's death.  In support of his claim, he submitted a copy of his wife's death certificate, indicating this had been faxed to a specific telephone number on February 22, 2008.  Handwritten on this fax was the Veteran's name, VA claim number and Social Security number.  

In addition, a casualty assistance program manager at an Air Force base wrote, in February 2010, that the Veteran had visited her office on February 22, 2008, to report his wife's death.  (Presumably, this was because he was in receipt of military retirement pay.)  He requested that she contact VA to report her death.  She stated that she called VA, and was provided with a fax number and told to write the Veteran's Social Security number and claims number on the fax.  She did as instructed, and did not hear further from VA on the matter.

The RO did not address this contention in the statement of the case, or elsewhere.  Nevertheless, the Board has learned that the telephone number listed on the fax is a legitimate fax number at the RO and that it could have been supplied to someone in the context described above.  This, together with the documentary evidence of the fax copy, is sufficient to overcome the presumption of administrative regularity.  

The Board observes that, based upon the quality of the copy of the fax received in connection with the appeal, it is entirely possible that there may have been difficulties in deciphering the relevant information when the fax was received at VA in February 2008, especially if, as is also possible, it was not sent to a fax number which routinely deals with this sort of information.  In this regard, it appears as if the top edge of the claims number may have been cut off.  This is speculation, however; the important fact is that there is sufficient evidence to show that the notice of the death of the Veteran's wife was received at VA in February 2008.  In such circumstances, VA has constructive knowledge, even if the information was not properly reviewed.  

This raises the matter of administrative error.  If a debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  

In determining whether the Veteran had knowledge of the erroneous award, it is significant to note that the Veteran is in receipt of military retirement pay, and, as a result, only receives part of his VA compensation.  In view of the cost of living adjustments, he may very likely have been unaware of the exact amount of the dependent's allowance.  The Board is of the opinion that the adjustments to retirement pay due to his wife's death, and the effect of that on the Veteran's VA compensation, could have easily resulted in the Veteran's having been unaware that VA had failed to reduce his compensation.  Moreover, the Veteran states that in March 2008, he broke his left hip, necessitating two surgeries, lengthy residence in a nursing home, and the use of sedating pain medication.  When he wrote to VA in January 2010, he stated that he was concerned that VA may have made an error by not noting his wife's passing, and he wished to verify that VA updated his records, and that he had not been overpaid.  

All of these factors lead to the conclusion that the Veteran was not, in fact, aware of the overpayment, and, hence, the erroneous payments were not made with the payee's knowledge.  Hence, the Board finds that the assessed debt, in the amount of $3,228, was due to sole VA administrative error.  Therefore, the effective date of the termination of pension benefits based on excess countable income is the date of the last payment made in the erroneous amount.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Accordingly, the assessed pension overpayment debt of $3,228 is not valid and is not owed by the veteran.  Therefore, there is no overpayment, and the appeal is allowed.  In reaching this determination, the benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b).  


ORDER

An compensation overpayment of $3,228 was not properly created, and the veteran does not owe this assessed debt.  The appeal is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


